Citation Nr: 0103163	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99-13 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from August 1944 to March 
1964.

The issue currently before the Board of Veterans' Appeals 
(Board) arises from a November 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Roanoke, Virginia.  

The veteran was afforded a formal hearing in Washington, 
D.C., which was conducted by a member of the Board, and 
signatory of this decision, in December 2000.  A transcript 
of that hearing has been associated with the record on 
appeal.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for bilateral hearing loss.  The veteran 
asserts (as shown as part of a VA Form 21-526, Veteran's 
Application for Compensation or Pension, received by VA in 
February 1998) that he has hearing loss [claimed as 
cholesteatoma, left ear] as a result of, essentially, 
residuals of a traumatic perforation of the left ear 
aggravated by Naval gunfire in 1945.  In addition, he 
maintains that subsequent involvement in combat operations in 
Korea in 1952 and 1953 may have also contributed to his 
condition.  

The Board finds that certain due process considerations must 
be afforded the veteran prior to its adjudication of this 
case.  

Of record is shown to be a VA Form 21-22, which indicates 
that the veteran had appointed the Disabled American Veterans 
(DAV) to afford him representation.  The date of this 
appointment is noted to be in March 2000.

In order for a recognized organization to be designated as an 
appellant's representative, an appellant must execute a VA 
Form 21-22 "Appointment of Veterans Service Organization as 
Claimant's Representative."  38 C.F.R. § 20.602 (2000).  
This, as indicated above, has been accomplished by the 
veteran.  
Of significance, review of the claims folder does not 
indicate that, concerning the issue now on appeal before the 
Board, a local accredited representative from DAV has had an 
opportunity to review the claims folder and provide written 
argument prior to returning the claims folder to the Board.  
The law provides that a veteran has the right to full 
representation in all stages of an appeal by a recognized 
organization.  38 C.F.R. § 20.600 (2000).

The Board also points out that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, and for the reasons which 
follow, a remand is required.  

In the instant case, the record is shown to include competent 
medical evidence which shows that the veteran has a current 
bilateral hearing loss disorder.  See VA audiological 
examinations dated in August 1997, April 1998, and VA ear 
disease examination report dated in May 1998.  See also 
38 C.F.R. § 3.385 (2000). 

Further, in written correspondence dated in April 1999, J. M. 
Bosworth, Jr., M. D., head of the "ENT" [ear, nose, and 
throat] department of the Kimbrough Ambulatory Care Center 
located in Fort Meade, Maryland, noted that while the veteran 
was treated at sick bay in 1945 following being in close 
proximity to an internal gunmount explosion, a medical record 
was not entered regarding this treatment.  Dr. Bosworth added 
that it was reasonably plausible that the traumatic 
perforation of the left ear which the veteran suffered while 
aboard the U.S.S. Mobile in 1945 is directly related to the 
cholesteatoma which was initially diagnosed and treated in 
October 1975.  He added that this resulted in persistent 
hearing loss, despite surgical intervention, requiring 
hearing amplification via hearing aids.  

As noted above, a hearing was conducted in December 2000.  It 
was claimed that notwithstanding the fact that the veteran's 
service medical records were silent as to any complaints or 
treatment for a hearing impairment they did show that the 
veteran sustained a perforated eardrum in service.  The 
veteran's accredited representative also pointed out that 
while the veteran had previously been afforded two VA 
examinations, an opinion had not been proffered at either 
examination as to the cause of the veteran's hearing loss.  
The veteran provided testimony concerning his claimed 
perforated eardrums caused by the onboard premature gun 
firing.  The veteran also testified that treating physicians 
at the Walter Reed Medical Center located Washington, D.C. 
had informed him, in essence, that his hearing problems were 
service related.  The veteran also noted that, in addition to 
the above-mentioned explosion, he was also exposed to 
constant gunfire and that he did not wear any type of ear 
protection.  He also mentioned that his military occupational 
specialty involved the use of automatic weapons. 

The service medical records tend to show that the veteran was 
diagnosed in service as having bilateral eardrum scarring, 
and that he was also treated for earaches.  Also, on recent 
examination in April 1999 a physician essentially related the 
veteran's current hearing loss to his claimed inservice 
acoustic trauma.  

The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Based upon the evidentiary record in the instant 
case, as discussed above, and in light of the applicable 
provisions of the Veterans Claims Assistance Act of 2000, it 
is the Board's opinion that such an examination should be 
afforded the veteran.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hearing loss 
since his service separation, to include 
all treatment afforded him at the Walter 
Reed Medical Center located in 
Washington, D. C.  After securing the 
necessary release, the RO should obtain 
these records.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  A VA examination should be conducted 
by a medical doctor, specifically, a 
specialist in ear disorders, in order to 
determine the nature, severity, and 
etiology of any hearing loss residuals.  
In addition to an audiological 
examination, any other tests deemed 
necessary should be performed.  The 
claims folder and a copy of this Remand 
are to be made available to the examiner 
in conjunction with the examination.  The 
examiner should pay particular attention 
to the veteran's service medical records.  
The examiner should elicit a detailed 
history from the veteran of noise 
exposure during service and since his 
release from service.  The examiner 
should also be requested to provide 
comment as to the findings expressed as 
part of the above-mentioned April 1999 
correspondence supplied by Dr. Bosworth.  
Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render any opinion as to whether it is at 
least as likely as not that the bilateral 
hearing loss (if diagnosed) is related to 
the veteran's miliary service, to include 
inservice acoustic trauma.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

3.  The RO is to ensure that copies of 
all correspondence sent to the veteran 
with regard to the scheduling of the 
examination are made part of the claims 
folder.  The RO is also requested to 
notify the veteran of 38 C.F.R. § 3.655 
(2000).

4.  The RO should afford the local 
representative the opportunity to review 
the veteran's claims folder and present 
arguments regarding the issue as stated 
on the title page of this decision.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for bilateral hearing 
loss.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


